DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The claims have been amended to recite “actuator” in place of “effector”, in response to a 35 USC 112(b) rejection. The specification should accordingly be amended to recite “actuator” in place of “effector”.

Claim Interpretation
Paragraph [0065] of the specification of the instant application states that “In the description of the present application, it should be noted that unless otherwise specified and defined, the terms "mounted", "coupled", "connected" and "fixed" and derivative forms thereof shall be understood in a broad sense, which, for example, may be understood as fixed connection, detachable connection or integral connection; may be understood as mechanical connection or electrical connection, or understood as direct connection, indirect connection via an intermediate medium, or communication between the interiors of two elements or interactions between two elements. Persons of ordinary skill in the art may understand the specific meanings of the above terms in the present application according to the actual circumstances and contexts.” This understanding has been applied to interpreting the claims, as explicitly required by the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, and 6-16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hu (CN105127982, cited by Applicant on IDS received 7/23/2020).
Hu discloses:
Re claim 1. A robot waist skeleton, being configured to implement three-DOF movements of robot waist comprising:
a swing waist actuator (71);
a first bracket (including 5 and unlabeled portion connected to 5 containing one of the parts 83), one end of which is connected to an output end of the swing waist actuator;
a bend waist actuator (33), a case (4 ; Fig. 1) of which is connected to the other end of the first bracket;
a second bracket (3 and unlabeled portion connected to 3 holding one of the parts 83), one end of which is connected to the output end of the bend waist actuator;
a rotate waist actuator (31), an output end of which is connected to the other end of the second bracket; and
a third bracket (2), one end of which is connected to a case of the rotate waist actuator (indirectly connected via the intermediate 2nd and 1st brackets).
the first bracket comprises: a first stand plate and a second stand plate (relatively flat portion of 5 and unlabeled portion connected to 5 holding 83); wherein
one end of the first stand plate is rotatably connected to a case (7) of the swing waist actuator (Fig. 1), and the other end of the first stand plate is fixedly connected to the case of the bend waist actuator (Fig. 1); and
one end of the second stand plate is fixedly connected to the output end of the swing waist actuator (Fig.1) , and the other end of the second stand plate is connected to the case of the bend waist actuator (Fig. 1)
wherein the second bracket (3 and unlabeled portion connected to 3 holding one of the parts 83) comprises: a first connecting block (bottom portion of 3 as viewed in Fig. 1), a third stand plate (unlabeled portion connected to 3 in Fig. 1), and a fourth stand plate (left side of 3 as seen in Fig. 1); wherein
one end of the third stand plate and one end of the fourth stand plate are respectively fixed to two opposite sides of the first connecting block (Fig. 1), the other end of the third stand plate is rotatably connected to the case of the bend waist actuator (Fig. 1), the other end of the fourth stand plate is connected to an output end of the bend waist actuator (Fig. 1), and the first connecting block is connected to the output end of the rotate waist actuator (the first connecting block is at least indirectly connected to the output end of the rotate waist actuator 31).

Re claim 10. A robot (abstract), comprising a robot waist skeleton, wherein the robot waist skeleton is configured to implement three-DOF movements of robot waist comprising:
a swing waist actuator (71);
a first bracket (including 5 and unlabeled portion connected to 5 containing one of the parts 83), one end of which is connected to an output end of the swing waist actuator;
a bend waist actuator (33), a case (4 ; Fig. 1) of which is connected to the other end of the first bracket;
a second bracket (3 and unlabeled portion connected to 3 holding one of the parts 83), one end of which is connected to the output end of the bend waist actuator;
a rotate waist actuator (31), an output end of which is connected to the other end of the second bracket; and
a third bracket (2), one end of which is connected to a case of the rotate waist actuator (indirectly connected via the intermediate 2nd and 1st brackets).
the first bracket comprises: a first stand plate and a second stand plate (relatively flat portion of 5 and unlabeled portion connected to 5 holding 83); wherein
one end of the first stand plate is rotatably connected to a case (7) of the swing waist actuator (Fig. 1), and the other end of the first stand plate is fixedly connected to the case of the bend waist actuator (Fig. 1); and
one end of the second stand plate is fixedly connected to the output end of the swing waist actuator (Fig.1) , and the other end of the second stand plate is connected to the case of the bend waist actuator (Fig. 1)
wherein the second bracket (3 and unlabeled portion connected to 3 holding one of the parts 83) comprises: a first connecting block (bottom portion of 3 as viewed in Fig. 1), a third stand plate (unlabeled portion connected to 3 in Fig. 1), and a fourth stand plate (left side of 3 as seen in Fig. 1); wherein
one end of the third stand plate and one end of the fourth stand plate are respectively fixed to two opposite sides of the first connecting block (Fig. 1), the other end of the third stand plate is rotatably connected to the case of the bend waist actuator (Fig. 1), the other end of the fourth stand plate is connected to an output end of the bend waist actuator (Fig. 1), and the first connecting block is connected to the output end of the rotate waist actuator (the first connecting block is at least indirectly connected to the output end of the rotate waist actuator 31).

Hu further discloses:
Re claims 3 and 11. wherein the robot waist skeleton comprises a first bearing (including the parts 81,82, 83 near 7 in Fig. 1);
the case of the swing waist actuator is provided with a first boss (portion of 7 surrounding the hole into which first bearing 81 is inserted), the first boss and the output end of the swing waist actuator being oppositely disposed (Fig. 1); and
one end of the first stand plate is provided with a first through hole (hole in first stand plate into which bearing seat 83 of the bearing is inserted), the first bearing being fixed into the first through hole (Fig. 1), and the first boss being sleeved onto the interior of the first bearing (the first boss is at least indirectly sleeved onto the interior of the first bearing).
Re claims 4 and 12. wherein the case (4) of the bend waist actuator (33) is provided with a first planar portion and a second planar portion (opposite halves of 4 as seen in Fig. 1), the first planar portion and the second planar portion being oppositely disposed (Fig. 1), the other end of the first stand plate being fixed to the first planar portion, and the other end of the second stand plate being fixed to the second planar portion (The first and second planar portions are at least indirectly fixed to the first and second stand plates).
Re claims 6 and 13. wherein the robot waist skeleton comprises a second bearing (the bearing 81 near 33 in Fig. 1); the case (4) of the bend waist actuator is provided with a second boss (portion of 4 surrounding the hole into which 81 is inserted), the second boss and the output end of the bend waist actuator being oppositely disposed (Fig. 1); and the other end of the third stand plate is provided with a second through hole (hole into which bearing seat 83 is inserted), the second bearing being fixed into the second through hole (Fig. 1), and the second boss being sleeved onto the interior of the second bearing (the second boss is at least indirectly sleeved onto the interior of the second bearing).
Re claims 7 and 14. wherein the first connecting block (bottom portion of 3 as viewed in Fig. 1) is provided with a third through hole (hole in 3 containing 31), and the output end of the rotate waist actuator (31) is provided with a third boss (output shaft of actuator/motor 31), the third boss being inserted into the third through hole (Fig. 1), and the third boss being fixed to the first connecting block (The third boss is at least indirectly connected and therefore fixed to the first connecting block. See the Claim Interpretation section hereinabove).
Re claims 8 and 15. wherein the third bracket (2) comprises a stand post (top left side of 2 in Fig. 1 which accepts speed reducer 32), the stand post being a hollow tubular structure (Fig. 1); and the case of the rotate waist actuator is provided with a fourth boss (output shaft of 31), the fourth boss is inserted into one end of the stand post (Fig 1), and the fourth boss being fixed to the stand post (the fourth boss is indirectly fixed to the stand post via speed reducer 32).

	An alternative interpretation of Hu is applied for dependent claim 9 and its parent claim 1 below:
Re claim 1 (for the purposes of dependent claim 9). A robot waist skeleton, comprising:
a swing waist actuator (53);
a first bracket (including 5 and unlabeled portion connected to 5 containing one of the parts 83), one end of which is connected to an output end of the swing waist actuator;
a bend waist actuator (33), a case (4 ; Fig. 1) of which is connected to the other end of the first bracket;
a second bracket (3 and unlabeled portion connected to 3 holding one of the parts 83), one end of which is connected to the output end of the bend waist actuator;
a rotate waist actuator (31), an output end of which is connected to the other end of the second bracket; and
a third bracket (2), one end of which is connected to a case (outer portion of 53) of the rotate waist actuator (indirectly connected via the intermediate 2nd and 1st brackets).
the first bracket comprises: a first stand plate and a second stand plate (relatively flat portion of 5 and unlabeled portion connected to 5 holding 83); wherein
one end of the first stand plate is rotatably connected to a case (7) of the swing waist actuator (Fig. 1), and the other end of the first stand plate is fixedly connected to the case of the bend waist actuator (Fig. 1); and
one end of the second stand plate is fixedly connected to the output end of the swing waist actuator (Fig.1) , and the other end of the second stand plate is connected to the case of the bend waist actuator (Fig. 1)
wherein the second bracket (3 and unlabeled portion connected to 3 holding one of the parts 83) comprises: a first connecting block (bottom portion of 3 as viewed in Fig. 1), a third stand plate (unlabeled portion connected to 3 in Fig. 1), and a fourth stand plate (left side of 3 as seen in Fig. 1); wherein
one end of the third stand plate and one end of the fourth stand plate are respectively fixed to two opposite sides of the first connecting block (Fig. 1), the other end of the third stand plate is rotatably connected to the case of the bend waist actuator (Fig. 1), the other end of the fourth stand plate is connected to an output end of the bend waist actuator (Fig. 1), and the first connecting block is connected to the output end of the rotate waist actuator (the first connecting block is at least indirectly connected to the output end of the rotate waist actuator 31).
Hu further discloses:
Re claims 9 and 16. wherein the swing waist actuator is a parallel actuator (motor 53 uses a belt 93 and pulleys 91 to connect to speed reducer 54 such that their axes are parallel to each other), and the bend waist actuator (motor 33 is coaxial with speed reducer 34) and the rotate waist actuator (motor 31 is coaxial with speed reducer 32) are both coaxial actuators.

Response to Arguments
Applicant's arguments filed 8/24/2022 have been fully considered but they are not persuasive.
The Applicant makes arguments in regards to the claim interpretation (pages 7-9 of their remarks). The Applicant argues “it is clear” various parts are “directly connected”, and states that “it should be noted that the terms ‘connected’, ‘rotatably connected’ and ‘fixedly connected’ in claim 1 may be understood as mechanical direct connection.” The Examiner notes that if by “may be understood as mechanical direct connection” the applicant means may or may not be mechanical direct connection, i.e. may be direct or indirect mechanical connection, the Examiner agrees. However, if the Applicant is trying to argue claiming “connected”, “rotatably connected”, and “fixedly connected” must mean a direct connection and therefore excludes indirect connection, the Examiner disagrees, since that statement in the applicant’s arguments directly contradicts the explicit definitions provided by the Applicant in their written specification (see para. [0065] of the instant application), which states:
[0065]    In the description of the present application, it should be noted that unless otherwise specified and defined, the terms "mounted", "coupled", "connected" and "fixed" and derivative forms thereof shall be understood in a broad sense, which, for example, may be understood as fixed connection, detachable connection or integral connection; may be understood as mechanical connection or electrical connection, or understood as direct connection, indirect connection via an intermediate medium, or communication between the interiors of two elements or interactions between two elements.
Accordingly, the Examiner must apply the explicit definitions provided by the Applicant in their specification, and cannot ignore those explicit definitions because of statements provided by the Applicant in their remarks which directly contradict the written specification. Furthermore, even if a particular embodiment of the Applicant does show direct connections, the Examiner cannot read those features of that single embodiment into the claims, since although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Finally, such an improper importation of limitations from the specification into the claims would be particularly egregious since it would contradict the explicit definitions provided by the Applicant in their specification.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the swing waist actuator, the bend waist actuator, and the rotate waist actuator should rotate around for three different axes, such as X, Y and Z”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner further notes that the applicant claims “the robot waist skeleton is configured to implement three-DOF movements of robot waist, comprising:” The term “comprising” is an open-ended term, and permits other elements which are not claimed as being able to be in the device. Hu discloses actuators, and as a whole Hu is capable of movement in/around three different axes. While Hu might have more than three actuators, the claim does not preclude more than 3 actuators being in the device. Finally, the Examiner notes Figure 1 is a static snapshot of Hu, and when the actuator at/near 52 is rotated 90 degrees, it is clear that there are three different axes of rotation providing 3-DOF. See annotated figure from Hu below. (Conversely, if in the device of the instant application as shown in Figure 1 -of the application- the bend waist actuator 10 were rotated 90 degrees in either direction from how it is shown in Figure 1, the axis for rotate waist actuator 70 would be parallel to the axis of swing waist actuator 20, similar to the device of Hu as seen in Figure 1 in Hu. The fact that both devices - that of the instant application and of Hu- may have actuators rotated such that two axes are parallel to each other in that particular point in time does not mean either device lacks three-DOF movement. Assuming arguendo Hu did lack 3-DOF, then the device shown in the drawings of the instant application would likewise lack 3-DOF since it too may be moved into a similar position like Hu with multiple axes parallel to each other and the device shown in the instant application would not read upon the claims of the instant application.).
As to the Applicant’s arguments pertaining to whether or not particular parts are or are not connected to each other (see pages 13-15 of Applicant’s remarks), the Examiner notes while not explicitly stated by the Applicant the core of the Applicant’s argument seems to rely upon an understanding that claim terms such as “connected” as requiring a direct connection and precluding an indirect connection. As discussed above, such a narrow understanding of the claim terms contradicts the explicit definitions provided for “the terms "mounted", "coupled", "connected" and "fixed" and derivative forms thereof” (See para. [0064 of the instant application, the discussion above in the Response to Arguments section, the Claim Interpretation section of this office action, and the Claim Interpretation section of the previous office action 5/27/2022). While some of the parts of Hu may not be directly connected to each other, all the parts in question are either directly or indirectly connected to each other as required by the claims, with the claims properly read in light of the specification -including in light of the explicit definitions provided in the specification - without improperly importing limitations from the specification into the claims. The Examiner suggests the Applicant explicitly claim as “directly connected”, “directly fixed”, “directly coupled”, “directly mounted”, etc. any connection which the Applicant desires to be interpreted as and limited to a direct connection.


    PNG
    media_image1.png
    863
    570
    media_image1.png
    Greyscale

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., reducing the space occupied by swing waist actuator, the shape of the bionic robot waist skeleton being slimmer, “when the waist bending movements are implemented, portion of swing waist actuator moves along with portion of bend waist actuator, but portion of rotate waist actuator is kept still”, “when the waist rotation movements is implemented, portion of bend waist actuator and portion of swing waist actuator move with the portion of rotate waist actuator”, and “[enhancing] the robot waist skeleton imitating the human movement and motion flexibility”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/               Examiner, Art Unit 3658                                                                                                                                                                                         

/WILLIAM C JOYCE/               Acting Supervisory Patent Examiner of Art Unit 3658